McConnell, C. J.
This case was heard below upon the following agreed statement of facts, to wit: “ The plaintiff herein, John E. Lloyd, is the sheriff of Silver Bow County, Montana Territory. As such sheriff, the plaintiff, between the seventeenth day of March, 1887, and the first day of March, 1888, boarded and provided for all county prisoners held in the county jail of Silver Bow County, Montana Territory. At no time during the said period was the number of prisoners in the said county jail less than six; that the plaintiff is entitled to receive such compensation as provided by law for the board of prisoners in the county jail; that, on the third day of March, 1888, plaintiff presented to the defendants his claim for the sum of $350 for the board of the first five prisoners in the county jail, from the seventeenth day of March, 1887, to the first day of Mar fh, 1888, the amount claimed being twenty cents per day for each prisoner, up to the number of five, and the said amount being in addition to eighty cents per day for the board of such prisoners, which amount of eighty cents per day has been paid, and the plaintiff has received the same.....The points in controversy, and upon which the decision of the court is asked, are as follows: Whether under the said section plaintiff is entitled to receive one dollar per day for each prisoner under six, and eighty cents per day for each prisoner over and including six, or whether he is only entitled to receive eighty cents per day for each prisoner, whether the number confined equal or exceed six; the plaintiff maintaining that he is entitled to one dollar per day for five prisoners, and eighty cents per day for each additional prisoner over five; while the defendant maintains that plaintiff is only entitled to eighty cents per day when *565the number of prisoners exceeds five.” The lawgoverning the controversy between the parties is found in the Compiled Statutes, page 945, section 1075, and is as follows, to wit: “The fees allowed the sheriffs of the several counties of this territory for the board of prisoners confined in jail under their charge shall be, for five or under, one dollar per day for each prisoner, and for over five, eighty cents per day each.”
It is contended, on the one hand, that the meaning of this statute is, that the sheriff shall receive for five prisoners, or if he has less than five, one dollar per day each; but for all he has over five, he shall receive only eighty cents each; and on the other hand, it is contended that its meaning is, if the number exceeds five, the sheriff is to have only eighty cents each for all the prisoners. We think the former construction the correct one. There are two classes of prisoners provided for. The language of the statute is that “the fees allowed the sheriff . . . . . for the board of prisoners.....shall be, for five or under, one dollar per day for each prisoner,” and “ for over five, eighty cents per day each.” The word “and” connects the two classes, and has the effect to add the one to the other. The word “each” in each clause qualifies and limits the word “prisoner” in each class. The legislature meant that the sheriff should receive one dollar a day for each of five prisoners, if he had that many in his charge; but when the number exceeded five, he should only receive eighty cents per day for such excess. This construction does not require the addition of any word to the language of the statute to show its meaning, but the other does. To follow that construction, the last clause would have to read as follows, to wit: “ But when there are over five, then only eighty cents each for all the prisoners.” The substitution of the disjunctive conjunction “but” for “ and,” in order that the idea of superseding the first provision with the last, when *566the number should exceed five, seems to us absolutely necessary in order to give the statute the meaning contended for by the respondents; and this would be to entirely change the meaning of the latter clause. Besides, the construction we have given prevents the incongruity of causing the legislature to allow the sheriff less for six prisoners than for five. The character of the statute for which the one under consideration was substistituted can furnish no reason why we should give its language a strained and unusual meaning.
Let a judgment be entered here according to this opinion, under the agreement of the parties.

Judgment reversed.

Bach, J., and Liddell, J., concur.